10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

STEVEN A. FABBRO, ESQ. SBN 107973
LAW OFFICES OF STEVEN A. FABBRO
601 Montgomery Street, Suite 688

San Francisco, CA 94111

Telephone: (415) 391-6850

Facsimile: (415) 391-6856

Attorneys for Plaintiffs: LINDA KUHN

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISIOIN

LINDA KUHN, Case No. 4:19-cv-04021-HSG

STIPULATION AND PROPOSED ORDER
ALLOWING FILING OF SECOND
AMENDED COMPLAINT

Plaintiff,

VS.

L’OREAL USA S/D, INC., MATRIX
ESSENTIALS, INC., ULTA BEAUTY, INC.,
and DOES 1 to 100,

Defendants.

ee eee eee

 

 

 

Plaintiff LINDA KUHN, Defendant ULTA BEAUTY, INC. (“Ulta Beauty”), L’Oréal
USA S/D, Inc., and Defendant Matrix Essentials, LLC (erroneously sued as Matrix Essentials,
Inc.) (“Matrix”) by and through their undersigned counsel, pursuant to FRCP 15 (a)(2) and Civil
Local Rule 7-1 (a)(5) and 7-12, agree and stipulate as follows:

STIPULATION AND PROPOSED ORDER ALLOWING FILING OF SECOND AMENDED
COMPLAINT Case No.4:19-cv-04021-HSG
Mm

10
11
12
13

14

16
17
18
19

20

24

25

 

 

Plaintiff filed her first amended complaint (the “FAC”) in Superior Court of the State of
California, County of San Francisco, Case No. CGC-19-575175, on May 3, 2019. Plaintiff
contends that it served Ulta Beauty on May 7, 2019. Defendants L’Oreal USA S/D, Inc. and
Matrix Essentials, Inc. removed this action to this Court on July 12, 2019. (Doc. 1).

Ulta Beauty, Inc. disputes that it is a proper party to this matter, disputes that it was
served properly, and instead asserts that the proper party should be Ulta Salon, Cosmetics and
Fragrance, Inc. To resolve this dispute, Plaintiff and Ulta Beauty have agreed that Plaintiff will
move to amend the FAC so she can dismiss Ulta Beauty without prejudice and add Ulta Salon,
Cosmetics & Fragrance, Inc. as a defendant to this action.

Defendant Matrix Essentials, Inc. asserts that its proper name is Matrix Essentials, LLC.
To resolve this dispute, Plaintiff and Matrix Essentials, LLC have agreed that Plaintiff will
move to amend the FAC so she can rename the proper defendant as Matrix Essentials, LLC.

The parties have agreed and stipulated that the FAC can be amended to name as
defendant Ulta Salon, Cosmetics and Fragrance, Inc., and Matrix Essentials, LLC, and dismiss
without prejudice Ulta Beauty, Inc.

IT IS SO AGREED AND STIPULATED.

Respectfully submitted,
October 9, 2019 LOCKE LORD LLP
By: /s/ Mitchell J_ Popham

Mitchell J. Popham
Attorneys for Defendant ULTA BEAUTY, INC.

STIPULATION AND PROPOSED ORDER ALLOWING FILING OF SECOND AMENDED
COMPLAINT Case No.4:19-cv-04021-HSG
9
10
1]

12

24

25

 

Dated: October 9, 2019 GORDON REES SCULLY MANSUKHANI, LLP

By: /s/ J. Dominic Campodonico

J. Dominic Campodonico
Attorneys for Defendants L’Oréal USA S/D, Inc.
and Matrix Essentials, LLC (erroneously sued as
Matrix Essentials, Inc.)

Dated: October 9, 2019 LAW OFFICES OF STEVEN A. FABBRO

By: /s/ Seven A. Fabbro.
Steven A. Fabbro
Attorneys for Plaintiff LINDA KUHN

PURSUANT TO STIPULATION, IT IS SO ORDERED

Dated:

 

 

U.S. DISTRICT JUDGE

STIPULATION AND PROPOSED ORDER ALLOWING FILING OF SECOND AMENDED
COMPLAINT Case No.4:19-cvy-04021-HSG

 
to

11
12
13
14
15
16
17
18

22
23
24

25

 

 

CERTIFICATION

The filing attorney attests that he has obtained concurrence regarding this document’s

content and authorization to file this document from the indicated signatories to the document.

Dated: October 9, 2019

By: /s/ Steven A. Fabbro
Steven A. Fabbro

STIPULATION AND PROPOSED ORDER ALLOWING FILING OF SECOND AMENDED

COMPLAINT

Case No.4:19-cv-04021-HSG
